United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1937
                         ___________________________

                                     Guy Greene

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

Tara Osborne-Leivian, Sued in their Individual & Official Capacities, et al.; Kevin
 Moser, Sued in their Individual & Official Capacities, et al.; Paul Mayfield, Sued
   in their Individual & Official Capacities, et al.; Brian Ninneman, Sued in their
     Individual & Official Capacities, et al.; Courtney Jo Menten, Sued in their
  Individual & Official Capacities, et al.; Staci Bovin, Sued in their Individual &
 Official Capacities, et al.; Jana Brister-Korby, Sued in their Individual & Official
 Capacities, et al.; Paul Schnell, Sued in their Individual & Official Capacities, et
al.; Nancy Johnston, Sued in their Individual & Official Capacities, et al.; Andrea
  Long, Sued in their Individual and Official Capacities; Jodi Harpstead, Sued in
their Individual and Official Capacities; Ann Linkert, Sued in their Individual and
       Official Capacities; Nicole Vaineo, Sued in their Individual and Official
Capacities; Traci Zuk, Sued in their Individual and Official Capacities; Jane Doe,
MSOP - Nurse Practitioner, Sued in their Individual and Official Capacities; Brent
    Schmidt, Minnesota Department of Corrections, Parole Agent, Sued in their
     Individual and Official Capacities; Zach Gahm, Minnesota Department of
 Corrections, Hearings and Release Officer, Sued in their Individual and Official
    Capacities; Rebecca Holmes-Larson, Minnesota Department of Corrections,
Executive, Sued in their Individual and Official Capacities; Vicki Janssen, MCF -
Rush City Warden, Sued in their Individual and Official Capacities; Jessica Olson,
   MCF - Rush City Health Services Administrator, Sued in their Individual and
      Official Capacities; Michelle Saari, MCF - Rush City Behavioral Health
 Supervisor, Sued in their Individual and Official Capacities; Dr. Scherer, MCF -
 Rush City Clinical Staff, Sued in their Individual and Official Capacities; Jenna
 Younkers, MCF - Rush City Clinical Staff, Sued in their Individual and Official
 Capacities; Tom Soles, MCF - Rush City Clinical Staff, Sued in their Individual
and Official Capacities; Joshua Kendall, MCF - Rush City Case Manager, Sued in
  their Individual and Official Capacities; John Doe, Minnesota Department of
  Corrections - OSI, Sued in their Individual and Official Capacities; John Doe,
 MCF - Rush City Casemanager, Sued in their Individual and Official Capacities;
         John Doe, Parole Agent, Carlton County; John Doe, HRU Officer

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                          Submitted: September 30, 2021
                            Filed: November 4, 2021
                                 [Unpublished]
                                 ____________

Before COLLOTON, GRUENDER, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

       Guy Greene appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
action. Appellee Brent Schmidt has also moved to respond to Greene’s reply brief.
After careful review, we conclude that dismissal was proper for the reasons stated by
the district court, see Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 591 (8th Cir.
2009) (standard of review), and that the court did not abuse its discretion in denying
Greene appointed counsel, see Patterson v. Kelley, 902 F.3d 845, 849-50 (8th Cir.
2018) (standard of review; noting pro se litigants have no right to counsel in civil



      1
      The Honorable Eric C. Tostrud, United States District Judge for the District
of Minnesota.

                                          -2-
cases). Accordingly, we affirm, and deny the pending motion as moot. See 8th Cir.
R. 47B.
                      ______________________________




                                       -3-